DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/20.

Applicant's election with traverse of group II and the species of figures 7 and 8A in the reply filed on 12/7/20 is acknowledged.  
In view of applicant’s request for consideration, the election of species portion of the requirement is withdrawn.  
Regarding the portion of the requirement between identified groups I, II, and III, applicant’s traversal is on the ground(s) that 1) certain ones of the claims are similarly classified; 2) the defined inventions have overlapping features; and 3) certain dependent claims introduce features similar to certain ones of the base claims of other identified groups.  This is not found persuasive.  Regarding point 1), applicant indicates that “[The] requirement has not been met as…two groups have the same classification”.  Applicant’s position in this regard is not wholly understood.  Similar classification in and of itself does preclude requirement for separation.  Note on page 3 of applicant’s response, the MPEP indicates that “the examiner must show by appropriate explanation one of the following” (emphasis added).  Additionally, “one of the following” includes section (B) which indicates that one of the evidences in support of restriction can be provided by “[a] separate status in the art when they [i.e. the identified evidence claims (i.e. the independent claims) that are relied upon in support of the requirement.  Overlapping features introduced in dependent claims do not prohibit restriction.
The requirement is still deemed proper and is therefore made FINAL.

It is requested that applicant cancel non-elected claims 1-7 and 15-20 in response to this action to facilitate the issue process if the application is ultimately allowed.


Claim 12 is objected to because of the following informalities:  

The term “panel” in “the first and second panel” of line 2 should be plural to correct a grammatical informality.  

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akapatangkul ‘229.
Akapatangkul teaches a vehicle which would inherently include a floor and further including a base (i.e. including seat 15+ as broadly claimed) coupled to the floor, first and second vertical members (opposing elements 27) extending from the base, a cross member (31) coupling the vertical members, and a first panel (43+) pivotally coupled to the first and second vertical members, respectively.  
Claim 8, the panel is deemed coupled to respective top portions of the vertical members as broadly claimed.
Claim 9, the first and second vertical members and the cross member define an aperture configured as broadly claimed.  Note the reference teaches the device is secured to the back of a front seat of the vehicle and such would be accessible to a vehicle-rearward row of seats 
Claim 13, the device includes a retaining member (at 45+).  The member is coupled to a vehicle-rearward edge portion of the base and extends above a top surface of the base as broadly claimed.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Osborne et al. ‘231.
 vehicle (figure 1) including a floor, a base (i.e. 106 as broadly claimed) coupled to the floor, first and second vertical members (elements touched by tag lines for labels 132 and 134 respectively as seen in figure 2) extending from the base, a cross member (136) coupling the vertical members, and a first panel (panel at element 112+) pivotally coupled to the first and second vertical members, respectively.  
Claim 8, the panel is deemed coupled to respective top portions of the vertical members as broadly claimed.
Claim 9, the first and second vertical members and the cross member define an aperture configured as broadly claimed.  Note the reference teaches the device is secured such would be accessible to a vehicle-rearward row of seats within the vehicle as broadly claimed.  Moreover, in as much as the rear row of seats per se is not a positively recited element of the instant claimed combination, the functional/positional language relating thereto is given little patentable weight.  
Claim 12, the device further includes a second panel (panel at element 108) which is pivotally coupled to the first panel such that the panels form a single substantially continuous surface.  The surface extends in a vehicle rearward direction as very broadly claimed.

Alternatively, if the surface of Osborne is not deemed to extend in a rearward direction as recited, the following applies.
It is notoriously well known to suspend table/tray-like platforms from a vehicle front section such that they extend rearwardly within the vehicle.  As an obvious mechanical expedient, in order to provide alternative access, it would have been obvious to one of ordinary skill in the .  

Claims 10, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giorgis et al. teach a luggage compartment shelf assembly known in the art.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.










/STEPHEN T GORDON/Primary Examiner, Art Unit 3612